Order, so far as appealed from, reversed with twenty dollars costs and disbursements to the defendants appearing by separate counsel and filing briefs herein; the motion to strike out the first defense of the defendants Bares et al. denied, the motion to strike out the first and third defenses of the defendant Vaillant-Dauvergne, Inc., denied, and the cross-motion of defendant Vaillant-Dauvergne, Inc., for examination before trial of the plaintiff Lucille J. Carney granted. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice.
Martin, P. J., Townley and Glennon, «£«!., concur • Dore, J., dissents and votes to affirm; Untermyer, J., dissents and votes to affirm in opinion.